DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the clause “Representative Drawing FIG.1” should be removed, and the abstract should only be one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 1-10 are objected to because of the following informalities:  
Claim 1 Ln.1: the clause “A housing of electronic device comprising” should be amended to recite “An electronic device housing comprising” for grammatical reasons.
Claims 2-8: every instance of the clause “The housing of electronic device according to” should be amended to recite “The electronic device housing according to” in light of the objection made to claim 1 above.
Claim 9 Ln.1: the clause “A method for manufacturing a housing of electronic device according to claim 1” should be amended to recite “A method for manufacturing the electronic 
Claim 10 Lns.5-6: the clause “contained in the housings of electronic device according to claim 1 as the electronic elements” should be amended to recite “contained in the electronic device housing according to claim 1 as the electronic elements” in light of the objection made to claim 1 above.
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the first protrusion is disposed inside the case more than the outer lateral faces” is believed to be indefinite because the scope of the claim cannot be easily ascertained to one of ordinary skill in the art. Based on the way the claim is drafted, the claimed “outer lateral faces” have to be provided inside of the case. However, based on 
Referring to paragraph [0044] of Applicant’s specification and figure 5 of Applicant’s figures, reference character “75” is believed to be the claimed “outer lateral faces” of claim 3. As shown in figure 5, the “outer lateral faces” “75” defines the outer perimeter of the case “72” and therefore cannot be provided inside the case “72”, and thus making it unclear as to how the “first protrusion” 74 can be disposed inside the case more than the “outer lateral faces” 75. For the purposes of examination, the claim was interpreted with its broadest reasonable interpretation (i.e., providing a prior art reference that teaches a first protrusion that is provided closer to the accommodating space than the outer lateral faces).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) in view of Takeda (US 20010050609).

A housing of electronic device comprising a case (71) for containing electronic elements (the fixed piece 2 with the fixed contact 21, the movable piece 4 with movable contact 3, and the thermally responsive piece 5 define the electronic elements) therein and a cover piece (72) attached to the case (71), wherein the case (71) has an end face (Fig.1: the upper face of the case 71 defines the end face, See Figure Below) on which the cover piece (72) is disposed, a containing recess (73) which is caved from the end face and serves as a space into which the electronic elements are contained (Containing Recess caved from the End Face and containing the Electronic Elements: See Figs.1-3), and the case (71) is formed of a thermoplastic resin composition ([0029]) having heat deflection temperature under load in a range equal to or higher than 120 degrees Celsius and equal to or lower than 320 degrees Celsius, and temperature difference between melting point and the heat deflection temperature under load is equal to or larger than 15 degrees Celsius ([0029]: the case 71 can be made out of PPS, LCP, or PBT which are thermoplastic resin compositions that will have the claimed heat deflection temperature under load range and the claimed temperature difference range as described in paragraph [0031] of Applicant's specification).


See next page→

    PNG
    media_image1.png
    946
    687
    media_image1.png
    Greyscale

However, Namikawa does not disclose:
A first protrusion which is protruded from the end face and to which the cover piece is fitted.
See next page→

A first protrusion (any one of 51a) which is protruded from the end face (See Figure Below) and to which the cover piece (40) is fitted (Fig.3: the protrusions 51a protrude from the upper surface/end face of the case 50, and the cover piece 40 is fitted on the case 50).

    PNG
    media_image2.png
    279
    910
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to modify the device of Namikawa such that it has a first protrusion that protrudes from the end face and fits into the cover piece, as claimed, in order to further improve the connection between the case and the cover piece due to the first protrusion providing an improved holding force between the case and the cover piece. Furthermore, utilizing the first protrusion taught by Takeda will also provide a thin device housing shape that does not impair the stability of operation as taught by Takeda ([0014]).
Regarding claim 2, Namikawa further discloses:
Wherein the cover piece (72) has an outer surface (See Figure of Claim 1) exposed from the case (72) (Outer Surface of the Cover Piece being exposed from the Case: See Figs.2-3).
However, Namikawa does not disclose:
The first protrusion is formed to protrude from the outer surface.

The first protrusion (any one of 51a) is formed to protrude (See Figs.3-4) from the outer surface (See Figure of Claim 1).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Namikawa such that the first protrusion protrudes from the outer surface of the cover piece, as claimed, in order to achieve the improved device housing construction as described in claim 1 above.
Regarding claim 3, Namikawa further discloses:
Wherein the case (71) has outer lateral faces (See Figure Below) intersecting with the end face (See Figure of Claim 1) or extension of the end face (See Figure of Claim 1: the outer lateral faces intersect with the upper face/end face).

    PNG
    media_image3.png
    462
    872
    media_image3.png
    Greyscale

However, Namikawa does not disclose:
The first protrusion is disposed inside the case more than the outer lateral faces.

The first protrusion (any one of 51a) is disposed inside the case (50) more than the outer lateral faces (See Figure of Claim 1: the protrusions 51a are provided closer to the containing recess than the outer lateral faces are).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Namikawa such that the first protrusion is disposed inside the case more than the outer lateral faces, as claimed, in order to achieve the improved device housing construction as described in claim 1 above.
Regarding claim 10, modified Namikawa further teaches:
A breaker (Namikawa: 1) characterized by that a fixed piece (Namikawa: 2) having a fixed contact (Namikawa: 21), a movable piece (Namikawa: 4) having a movable contact (Namikawa: 3) and pressing and contacting the movable contact (Namikawa: 3) to the fixed contact (Namikawa: 21) (Movable Contact pressing and contacting the Movable Contact: See Fig.2 of Namikawa), and a thermally responsive element (Namikawa: 5) for moving the movable piece (Namikawa: 3) to separate (See Fig.3 of Namikawa) the movable contact (Namikawa: 3) from the fixed contact (Namikawa: 21) by deformation thereof responding to temperature change (Namikawa: [0071]) are contained in the housing of electronic device (Namikawa: 7) according to claim 1 (See Rejection of Claim 1 above) as the electronic elements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Namikawa (US 20130323547) and Takeda (US 20010050609) as applied to claim 1 above, and further in view of Nakanishi (US 9159985).

A method for manufacturing the housing of electronic device according to claim 1 (See Rejection of Claim 1 above) including: a first step for containing at least the electronic elements (Namikawa: the fixed piece 2 with the fixed contact 21, the movable piece 4 with movable contact 3, and the thermally responsive piece 5 define the electronic elements) into the containing recess (Namikawa: 73); a second step for attaching the cover piece (72) to the end face (Namikawa, Fig.1: the upper face of the case 71 defines the end face).
However, modified Namikawa does not teach:
A third step for pressing the first protrusion toward the end face; and a fourth step for deforming the first protrusion by heating at least one of the first protrusion and the cover piece.
Takeda however further teaches:
A third step for pressing the first protrusion (any one of 51a) toward the end face (See Figure of Claim 1) (Figs.3-4 and [0065]: the cover piece 40 has through holes 42 that will push the protrusion 51a toward the case 50 in order to secure the cover piece 40 to the case 50, and thus defining the third step).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Takeda to further modify the device of modified Namikawa such that it has a third step for pressing the first protrusion toward the end face, as claimed, the improved device housing construction as described in claim 1 above.
However, the above combination would still fail to teach:
A fourth step for deforming the first protrusion by heating at least one of the first protrusion and the cover piece.

A fourth step (Figs.3-4 and Col.8 Lns.52-55: the first step is making sure all of the components are housed in the case 2, the second step is aligning the cover piece 3 with the case 2, the third step is for the cover piece 3 to apply a downward force on the protrusions 15 so that the protrusions go through apertures on the cover piece, and the fourth step is the heating and deforming step to firmly secure the cover piece 3 to the case 2) for deforming the first protrusion (any one of 15) by heating at least one of the first protrusion (15) and the cover piece (3) (Fig.3 and Col.8 Lns.52-55: as the protrusions 15 are heated and deformed, which will also heat the cover piece 3 in order to secure the cover piece 3 to the case 2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Nakanishi to further modify the device of modified Namikawa such that it has a fourth step for deforming the first protrusion by heating at least one of the first protrusion and the cover piece, as claimed, in order to provide an improved means of securing the cover piece to the case (i.e., the cover piece can be more accurately arranged in position and more easily fixed to the case) as taught by Nakanishi (Col.8 Lns.57-60).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

See next page→
Allowable Subject Matter

Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections as explained above.
Claims 5-7 are objected to as being dependent upon an allowable dependent claim that is dependent upon a rejected base claim, subject to the obviation of the objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1, 2, and 4, or as recited in the combined subject matter of claims 1 and 8, and at least in part, because claims 4 and 8 recite the limitations:
Claim 4: “wherein the case has a second protrusion protruding from the first protrusion toward the inside of the case and engaging with the outer surface”
Claim 8: “wherein the case further has a third protrusion protruding from the first protrusion toward the outside of the case”
The aforementioned limitations, in combination with all remaining limitations of respective claims 1, 2, and 4, or in combination with all remaining limitations of respective claims 1 and 8, are believed to render the combined subject matter of claims 1, 2, and 4, or the combined subject matter of claims 1 and 8, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections and 112 rejection as explained above.

In the Notice of Reasons for Refusal filed in the JPO on May 28, 2019, the report provides no prior art rejection for claims 2-9, and states that the claims are allowable.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other thermal switches with a bimetal and PTC thermistor (US 20140334055, US 20020060898) or for being drawn to thermal switches that have a base with protrusions that are deformed (US 6396381 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835